DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-10 and 12-16 is/are allowed.
Regarding claim 1, the prior art of record (YI et al., US-20160180065-A1 (hereinafter “YI ‘065”) in view of SALMON-LEGAGNEUR et al., US-20160239671-A1 (hereinafter “SALMON ‘671”) and Uchida, US-20030179883-A1 (hereinafter “Uchida ‘883”)) does not disclose “prior to the object-to-object transformation, the method includes a source-to-source transformation comprising: … providing additional code to the input source file for a later decryption operation” in the recited context. Rather, YI ‘065 teaches that an inputted code of an application (input object file) received is divided into sensitive codes, which is to be encrypted, and general codes excluded from the sensitive codes by a code separator, but there are no teachings associated with the transformation of an input source file before the object file transformation. To this, SALMON ‘671 discloses that an identified code to be protected is to be replaced with a set of fake instructions, where the fake instructions do not include information related to decryption.  Uchida ‘883 teaches that an object Es of a concealment subject part (identified code to be protected) is to be separated from an object E (input object file). Then, the object Es (identified code to be protected) replaced with a resultant object Es1 is saved as an object E1 (output object file), however, no citations or teachings for providing additional code to the input source file for a decryption operation.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, features corresponding to those of claim 1 in the respective context(s).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494